Citation Nr: 0532016	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from February1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's cardiovascular disease is not causally related 
to service or to his service-connected PTSD.  


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
active service, nor is proximately due to a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current cardiovascular disorder 
is related to his service connected PTSD.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Appellants Claims (Court) held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
October 2003, March 2004, and April 2005.  The content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letters advised the 
appellant of the information and evidence needed to 
substantiate the claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claim and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, VA medical 
records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
The veteran was provided a VA medical examination and offered 
a chance to present testimony at a personal hearing, which he 
declined.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.



Factual Background

A private physician reported in a statement dated in January 
1966, that he had been treating the veteran since December 
1962 for arteriosclerotic heart disease (AHD) with EKG 
abnormality.  

The claim file contains private and VA clinical records that 
show treatment for a variety of disabilities including 
chronic obstructive pulmonary disease (COPD), hypertension, 
diabetes mellitus, hernia, anxiety, and hyperlipidemia.  The 
records also show that the veteran has continued to receive 
treatment for cardiovascular disabilities.  

In an October 2003 statement, a private physician, R. H. J., 
reported that the veteran had been a patient for a number of 
years.  It was noted that the veteran had developed coronary 
disease and aortic stenosis.  He stated that the veteran had 
served on 4 different battlefields.  The physician concluded 
that the constant recurrent stress that the veteran 
experienced through his period of time in service could have 
contributed to the progression of his present cardiac 
condition.  

In October 2003, a private physician, A.P., stated:

In reviewing the case of [the veteran], 
it is my medical opinion that it is at 
least possible that [PTSD] may have [led] 
to his hypertension, and therefore, has 
contributed to his heart disease.

Service connection was granted for PTSD in a May 2004 rating 
action.  

Pursuant to a Board remand, a VA examination was conducted in 
July 2005.  The physician reviewed the veteran's medical 
history.  In regard to a medical nexus, the examiner stated:

It is not as likely as not that this 
patient's coronary heart disease is 
secondary to or aggravated by long 
standing posttraumatic stress disorder 
above and beyond the natural progression 
of the ischemic heart disease.  Rationale 
for this is that he has a strong family 
history of ischemic heart disease as well 
as other risk factors including smoking, 
elevated lipids, and glucose intolerance.  
It is unlikely that his ischemic heart 
disease has been aggravated beyond its 
natural course by his service-connected 
posttraumatic stress disorder.  

The diagnosis was coronary heart disease.

Criteria and analysis for service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arteriosclerosis, organic heart 
disease, hypertension) which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran has diagnoses of AHD since 1982.  Significantly, 
there are no in-service complaints, findings or diagnoses of 
cardiovascular disease.  Further, the record reflects that 
the veteran's heart problems started years after his 
separation from service, and there is no competent medical 
evidence showing that his heart disability is related to 
service.  

The veteran has claimed that his service-connected PTSD 
causes stress, which affects his heart disability.  

As shown above, the record contains opinions as to the 
etiological relationship between the veteran's cardiovascular 
disorder and his service-connected PTSD.  The Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence, which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, two private medical opinions indicate that the 
veteran's psychiatric disability may be a factor in his 
cardiovascular disorders.  On the other hand, a VA physician 
concluded that PTSD did not contribute directly to or 
aggravate the veteran's cardiovascular disorders.  

After a review of the claims folder, the Board finds the 
statements of the private physicians less persuasive in light 
of the overall record.  A review of the statements of the 
private physicians show that they are equivocal at best.  
Dr. R. H. J. indicated that the recurrent stress he 
experienced during his military service "could have" 
contributed to his cardiac condition.  Dr. A. P. concluded 
that it was "at least possible" that PTSD "may" have led 
to his hypertension.  However, the use of the words "may" and 
"could have" renders their opinions speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  Moreover, 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The physicians did not submit any 
clinical data or any other direct evidence that supports the 
theory that PTSD affects his cardiovascular disorders.  
Therefore, the Board finds limited probative value in their 
opinions.  

The Board places greater weight on the report of the VA 
physician, due to the thorough review of the appellant's 
medical history, his discussion of the veteran's symptoms, 
his discussion of the veteran's family history, and his 
expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  He 
thoroughly considered the possibility of the veteran's PTSD 
being related to his cardiovascular disorder, and rejected it 
based upon reasonable medical principles supported by the 
medical literature.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's PTSD 
aggravates his cardiovascular disorders.  The evidence is not 
in equipoise so as to warrant the application of the benefit 
of the doubt doctrine.  38 C.F.R. §3.102.  The Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for the veteran's 
cardiovascular disorders, including under the Allen theory of 
aggravation.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected PTSD, 
is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


